NO. 07-00-0478-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 17, 2001

                          ______________________________


                              ERIC RAMIREZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                NO. B3187-98-12-CR; HONORABLE ED SELF, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Upon hearing evidence that appellant Eric Ramirez had violated numerous

conditions of his community supervision together with his plea of true to certain allegations

made by the State, the trial court revoked community supervision and assessed

punishment at two years confinement in a state jail facility and a $750 fine. In presenting
this appeal, counsel has filed an Anders1 brief in support of a motion to withdraw. Based

upon the rationale expressed herein, the motion to withdraw is granted and the judgment

is affirmed.


       In support of his motion to withdraw, counsel asserts that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), he has

diligently reviewed the record and, in his opinion, the record reflects no reversible error or

grounds upon which an appeal can be predicated. Thus, he concludes the appeal is

frivolous and without merit. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. Counsel has also shown that he sent a copy of

the brief to appellant, and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to

review the record and file a pro se brief if he desired to do so. Appellant did not file a pro

se brief and the State did not favor us with a brief.


       A review of the record shows that on July 13, 1999, appellant plead guilty to

unauthorized use of a motor vehicle and was placed on community supervision for two

years and assessed a $750 fine.          Upon the State’s motion to revoke community

supervision alleging nine violations of the terms and conditions thereof, the trial court



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
conducted a hearing on October 3, 2000. Appellant entered a plea of true to five of nine

allegations made by the State and evidence was presented on the remaining allegations.

Based on appellant’s plea of true to certain allegations and the evidence presented on

other allegations, the trial court revoked community supervision and imposed the original

sentence of two years confinement and a $750 fine.


       Appellate review of a revocation order is limited to determining whether a trial court

abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Cr.App. 1984). In a

proceeding to revoke community supervision, the burden of proof is on the State to show

by a preponderance of the evidence that the probationer has violated a condition of

community supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d
871, 873 (Tex.Cr.App. 1993). If the State fails to meet its burden of proof, the trial court

abuses its discretion in revoking community supervision. Cardona, 665 S.W.2d at 494.

In determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court's ruling. Jones v. State, 589 S.W.2d
419, 421 (Tex.Cr.App. 1979). Although one sufficient ground for revocation supports the

trial court’s order, Moore v. State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980), a plea of true

standing alone is sufficient to support the trial court’s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex.Cr.App. 1979).


       A written stipulation of evidence was signed by appellant. He entered a plea of true

to five allegations contained in the State’s motion to revoke. The trial court found that

                                             3
appellant’s plea of true was freely, voluntarily, knowingly, and intelligently made. Several

witnesses testified that appellant sexually assaulted a mentally challenged girl after

breaking into her house, although appellant testified that he had consensual sex with her.

He also failed to report his arrest for sexual assault to his community supervision officer.

Evidence was also presented that appellant was delinquent in payment of his fees and

behind in his hours of community service. Based on the record before this Court, we find

the trial court acted within its discretion in revoking appellant’s community supervision.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no nonfrivolous issues and agree with

counsel that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516
S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.



                                                 Don H. Reavis
                                                   Justice



Do not publish.


                                             4